DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response the application 05/05/2022.
3.	Claim 1-4 are pending. The pending claims are examined herein.
 
Claim Rejections - 35 USC § 112

4.	 Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the first information" in  line 7.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
 
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-4 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buffet et al (US 20080276184 A1).
Buffet et al (“Buffet”) - is directed to Computerized Collaborative Work
 
As per claim 1,  An information processing apparatus, comprising: a processor ([0063] FIGS. 23 and 24 are flow and schematic diagrams of a computer system in which embodiments of the Buffet’s is implemented), configured to: 
when a second message specifying a portion of an original image included in a first message and having a link information associating the second message to the first message is received, display the portion of the original image specified in the second message with the original image based on the link information that identifies the first image being associated with the second message (as illustrated in at least in Fig. 7,  Chat-display box 7 displays the messages that are exchanged between the users of this collaborative work session, i.e. Duy and Jean, as well as the originator--i.e. Duy or Jean--of each message. . [0090] In FIG. 4, Duy has already typed in a message for Jean. Upon selection of send message button 9 with his mouse, Duy's computer enters into communication with Jean's computer via the network to open the collaborative work session. [0093] Chat-display box 107 displays the message sent by Duy (see FIG. 4) (“first message”) . [0096] The answer sent by Jean is displayed in chat-display box 7 of Duy's workspace (FIG. 6). (“second message”). [0107] FIG. 11 shows a subsequent screenshot of Jean's workspace displayed on his computer in which Jean has typed in chat-entry box 108 a message for Duy. The message informs Duy that he (Jean) would like to see only a part of object 1 and from another point of view. Jean sends this message to Duy's computer by selecting send message button 109. [0108] Once sent, this message is displayed in Jean's chat-display box 107 as shown in FIG. 12. Further, Jean removed object 101 from display in his workspace by displacing it in the 3D scene out of the display in view of better seeing object 1. Examiner’s Note: exchanging messages between Duy’s workspace and Jean’s workspace are shown, wherein Duy seems the originator of the “first message” and responding or replying to Duy’s message by Jean is considered as a “second message”.  This second message includes a portion or a snapshot of an original image send by Duy’s  computer  as indicated in  his message send to Jean’s computer. As illustrated in at least in figures 6 and 7,  Jean’s workspace/computer includes Jean’s message as well as the original message from Duy where the second message incorporates/include/links/associates the previous message sent from Duy).

 
As per claim 2, Buffet further discloses that the information processing apparatus of claim 1, wherein the original image included in the first message and the portion of the original image specified in the second message are displayed in a frame (the snapshot of object 1 or object 101 is shown in a viewfinder 6. The user may change the location of viewfinder 6 e.g. by dragging it with the mouse. [0081] The user may also resize viewfinder 6 e.g. by dragging a corner or a border of viewfinder 6 with the mouse, or even resize (by way of zooming) the displayed object to place it within the limits of the viewfinder 6. see at least Fig. 6).

As per claim 3, Buffet further discloses that the information processing apparatus of claim 1, wherein the first message occurred prior to the second message (as illustrated in Figs. 3-5, Duy selects Jean as a message recipient and sends the first message Jean, in the next figures 6 and 7,  Jean responds to Duy’s message (i.e.  after receiving Duy’s message).  

As per claim 4, Buffet further discloses an information processing apparatus, comprising: a processor, ([0063] FIGS. 23 and 24 are flow and schematic diagrams of a computer system in which embodiments of the Buffet’s is implemented), configured to: when a second message in responsive to a first message is input (that is, Jean responds/replies to the first message received from Duy , see Figs. 5-7) and  when a portion of image being specified is a portion of an original image included in the first message  (see snapshot or visual representation of object 1 included in Duy’s message, Figs. 9-12 ), transmit the second message that includes link information associating the second message to the first information and the portion of image being specified, wherein the second message does not include the original image ([0097] As Jean mentioned in his answer that he cannot see a spare part of Duy's i.e. a caliper housing which is in fact object 1. In response, Duy selects the send snapshot button 10 with his mouse or other cursor control/input means. [0098] As a result, Duy's computer sends an image of object 1 as currently displayed in Duy's workspace but limited to the parts thereof within viewfinder 6. The image of object 1 is sent without the background of Duy's workspace behind object 1. Duy's computer sends this image along with viewing context data. These viewing context data are about the viewing context of object 1 as currently displayed in Duy's workspace at the time of taking the snapshot. Examiner’s note: Furthermore  Jean’s message, that is the second message may not include snapshot image unless the snapshot image downloaded to be viewed, thus, the message may not include the original image. Also see [0102]).
 

CONCLUSION

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeon et al (US 20190190865 A1)  is directed to MESSAGE SHARING METHOD FOR SHARING IMAGE DATA REFLECTING STATUS OF EACH USER VIA CHAT ROOM AND COMPUTER PROGRAM FOR EXECUTING SAME METHOD.
Abstract
A message sharing method includes: receiving image data captured via an imaging unit; receiving text input by a user via the input unit; analyzing, by a processor, the text and the image data and extracting a first object related to the user by using at least one of a result of analyzing the text, a result of analyzing the image data, and a sensed value obtained from a sensor unit; editing the image data to further include the extracted first object, and converting the edited image data to a thumbnail format; sharing the converted image data and the text with another user via a chat room.
7.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
8.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173